Case 7:16-cv-00462-GEC Document 26-4 Filed 03/11/21 Page 1 of 10 Pageid#: 2646




 U.S. v. Southern Coal Corporation, Civil Action No. 7:16-cv-00462-GEC




                                 Exhibit 4
Case 7:16-cv-00462-GEC Document 26-4 Filed 03/11/21 Page 2 of 10 Pageid#: 2647

   ,~             _                          U.S. Department of Justice
        ^;,,~;~
                                             Environment and Natural Resources Division
 pmc
 90-5-1-1-10974
 Environmental Enforcement Section                                   Telephone(202)514-1448
 P.O. Box 7611                                                            Cell(202)532-3365
 Washington, DC 20044




                                             September 2, 2020

 Via Electronic and LISPS Mail

 Mr. Michael Carey, Esq.
 Mr. Benjamin Bryant, Esq.
 Carey, Scott, Douglas, &Kessler, PLLC
 901 Chase Tower
 707 Virginia Street, East
 P.O. Box 913
 Charleston, WV 25323
 mwcarey_(a),csdlawfirm.com
 sbbryant ~csdlawfirm.com

 Mr. James C. Justice, III
 Southern Coal Corporation
 302 South Jefferson Street
 Roanoke, VA 24011
 Jci3(a~bluestoneindustries.com

 Mr. Thomas Lusk
 Southern Coal Corporation
 302 South Jefferson Street
 Roanoke, VA 24011
 tomlusk(a,me.com

 Mr. George Stephens
 Southern Coal Corporation
 302 South Jefferson Street
 Roanoke, VA 24011
 George.Stephens e,bluestoneindustries.com

 Stephen W. Ball
 Southern Coal Corporation
 302 S. Jefferson Street
 Roanoke, VA 24011
 Steve.ball(a~bluestoneindustries.com
Case 7:16-cv-00462-GEC Document 26-4 Filed 03/11/21 Page 3 of 10 Pageid#: 2648

 RE:    Demand for Stipulated Penalties and Notice of Default in United States ofAmerica vs.
        Southern Coal Corporation, Civil Action No. 7:16-cv-00462-GEC(W.D. Va.)

 Dear Messrs. Carey, Bryant, Justice, Lusk, Stephens, and Ba11:

 This is a demand for stipulated penalties due to Defendants'(Southern Coal Corporation,
 Premium Coal Company,Inc., National Coal, LLC,and Justice Coal of Alabama, LLC)non-
 compliance with the December 19, 2016 Consent Decree (Decree). In addition, this is a Notice of
 Default in accordance with Paragraph 67 ofthe Decree.

 On numerous occasions over the past four years, the U.S. Environmental Protection Agency
(EPA), and the State Co-plaintiffs have determined that certain Defendants have failed to
 maintain adequate compliance with the Decree and the Clean Water Act(CWA). Recently, EPA
 learned that Defendants Southern Coal Corporation, Premium Coal Company,Inc., and National
 Coal, LLC,have failed to submit timely permit applications and/or maintain required permit
 coverage pursuant to the CWA National Pollutant Discharge Elimination System(NPDES)for
 11 sites in Tennessee. As a result, the Tennessee Department of Environmental Conservation
(TDEC)has discovered unpertnitted discharges from three ofthose sites. A list of Tennessee
 sites with expired NPDES permits and unpermitted discharges is set forth in Attachment A. The
 failure to file timely applications for renewal, the failure to maintain NPDES permit coverage,
 and the resulting unpermitted discharges are violations ofthe Decree, Paragraphs 22 and 29, as
 well as the CWA.

 In addition, certain Defendants have failed to timely submit applications for three NPDES
 permits in the State of Alabama, resulting in the failure to maintain required permit coverage
 pursuant to the CWA NPDES for one site in Alabama which has not, to date, received new
 permit coverage. As a result, the Alabama Department of Environmental Management has
 discovered unpermitted discharges from the site. A list of late application submittals, the expired
 permit coverage, and unpermitted discharges documented at an Alabama site is set forth in
 Attachment B. The failure to submit timely and complete applications to maintain NPDES
 permit coverage, the failure to maintain NPDES permit coverage, and the resulting unpermitted
 discharges are violations ofthe Decree, Paragraphs 22, and 29, as well as the CWA.

 Defendants' noncompliance includes the failure to comply with the CWA as required by
 Paragraph 22, which provides that "Defendants shall perform the work required by this Consent
 Decree in compliance with the requirements of all applicable federal, state, and local laws,
 regulations, and permits." In addition, Defendants have failed to comply with Paragraph 29,
 which provides that "[w]here any compliance obligation under this Decree requires Defendants
 to obtain a federal, state, or local permit or approval, Defendants shall submit timely and
 complete applications and take all other actions necessary to obtain all such permits or
 approvals." Furthermore, Defendants are required, under Paragraphs 22,29, and 63 to take "all
 necessary additional actions to comply with the Defendants' NPDES permits for the term ofthe
 Consent Decree."

 Defendants Southern Coal Corporation, Premium Coal Company,Inc., National Coal, LLC,and
 Justice Coal of Alabama, LLC are subject to stipulated penalties pursuant to Paragraph 85 ofthe
 Decree. The total stipulated penalties due for Defendant's failure to comply with the terms ofthe
 Decree is $3,192,000, as indicated in Attachments A and B. Please note that stipulated penalties
 continue to accrue until the violations have been addressed. The United States hereby demands


                                                 ~r~
Case 7:16-cv-00462-GEC Document 26-4 Filed 03/11/21 Page 4 of 10 Pageid#: 2649

 that Defendants pay the accrued stipulated penalties to the United States, Tennessee, and
 Alabama within 30 days from the date of this letter. Please make such payment in accordance
 with Paragraphs 94, 98, and 99 of the Decree.

 Finally, Defendants in this case, have been seriously and/or repeatedly deficient or late in
 performance of the Work under the Decree. In accordance with Paragraph 67 of the Decree, the
 United States demands that Defendants Southern Coal Corporation, Premium Coal Company,
 Inc., National Coal, LLC take all necessary steps to cease the unpermitted discharges at the sites
 identified in Attachment A with respect to Tennessee, and comply with the Decree and the CWA
 within 30 days of the receipt of this letter. The United States demands that Southern Coal
 Corporation, Premium Coal, and National Coal LLC implement the corrective actions identified
 in Attachment A-1 within 30 days and notify EPA and TDEC upon completion ofthis work.
 Should Defendants Southern Coal Corporation, Premium Coal Company, Inc., and National
 Coal, LLC fail to cease such unpermitted discharges in Tennessee by taking the specific
 corrective action measures in Attachment A-1, EPA will present a Sight Draft under the Letter of
 Credit to Carter Bank and Trust, initiating the Trustee's responsibility to hire and fund
 contractors to perform the Work in accordance with Paragraph 68 ofthe Decree.


 Thank you for your attention to this important matter. Please contact me if you have any
 questions.



                                                      S     el

                                                      Pat~ick M. Casey
                                                      Senior Counsel


 Attachments
 cc:

 by LISPS mail
 Office of Attorney General, AL
 Office of General Counsel, Alabama Department of Environmental Management
 Rebecca Goodman, Executive Director/General Counsel, Kentucky Energy and Environment
 Cabinet
 Tennessee Attorney General's Office
 Office ofthe Virginia Attorney General
 Wesley H. White Esq., Trust Legal Counsel, United Wealth Management Group
 Steven W. Ball, Treasurer, Wintergreen Hospitality Partners, LLC
 Phyllis Q. Karavatakis, President, Carter Bank &Trust

 by electronic mail
 W. Buntin, T`N               wilson.buntin(a~a~.tn.gov
 S. Durman, TN                stephanie.durman a,tn.~ov
 C. Dear, AL                  clint.dear(c~adem.alabama.~o_v
 C. Blanton, AL               carrie.blanton(ce,adem.gov


                                               - 3-
Case 7:16-cv-00462-GEC Document 26-4 Filed 03/11/21 Page 5 of 10 Pageid#: 2650

C. McNeill                 cmcneill e,adem.alabama.~ov
M. Raack. EPAHQ            rack.melissanae,epa.
D. Frankenthaler, EPA R3   frankenthaler.dou las ,epa.~
C. Harsh, EPA R3           harsh.chad(a,epa.~ov
K. Nagrani, EPA R4         nagrani.kavita(avepa.gov
T. Houda,EPA R4            houda.tara(ae,epa.
L. Jonas, USDOJ            1onasnenrd.usdoj.gov




                                          -4-
   Case 7:16-cv-00462-GEC Document 26-4 Filed 03/11/21 Page 6 of 10 Pageid#: 2651

Attachment A

                                                                                            Stipulated Penalties
  Company          State     Permit Number    Project Name       Violation        Penalty                                    Penalties Pursuant to CD ¶ 85                                  Stipulated Penalty
                                                                                  Date(s)
                                                              Lapse in Permit                   May 6, 2020 - May 19, 2020: $1,000 per day (14 days x $1,000) = $14,000
Premium Coal                                                                      May 6, 2020-
                Tennessee   TN0063592        Refuse Area #2   Coverage as of                    May 20, 2020 - June 4, 2020: $2,500 per day (16 days x $2,500) = $40,000                        $418,500
Company, Inc.                                                 May 6, 2020         July 15, 2020
                                                                                                June 5, 2020 – August 25, 2020: $4,500 per day (81 days x $4,500) = $364,500

                                                              Lapse in Permit                   May 6, 2020 - May 19, 2020: $1,000 per day (14 days x $1,000) = $14,000
Premium Coal                                                                      May 6, 2020-
                Tennessee   TN0069159        Mine 5A          Coverage as of                    May 20, 2020 - June 4, 2020: $2,500 per day (16 days x $2,500) = $40,000                        $418,500
Company, Inc.                                                                     July 15, 2020
                                                              May 6, 2020                       June 5, 2020 – August 25, 2020: $4,500 per day (81 days x $4,500) = $364,500

                                                              Lapse in Permit                   May 6, 2020 - May 19, 2020: $1,000 per day (14 days x $1,000) = $14,000
Premium Coal                                                                      May 6, 2020-
                Tennessee   TN0079570        Mine 20          Coverage as of                    May 20, 2020 - June 4, 2020: $2,500 per day (16 days x $2,500) = $40,000                        $418,500
Company, Inc.                                                                     July 15, 2020
                                                              May 6, 2020                       June 5, 2020 – August 25, 2020: $4,500 per day (81 days x $4,500) = $364,500
                                                              Unpermitted
Premium Coal                                                  Discharge on May
                Tennessee   TN0069159        Mine 5A                               May 19, 2020 May 19, 2020: $1,000 per day (1 day x $1,000) = $1,000                                           $1,000
Company, Inc.                                                 19, 2020 at
                                                              outfall 001
                                                              Unpermitted
Premium Coal                                                  Discharge on June
                Tennessee   TN0079570        Mine 20                               June 26, 2020 June 26, 2020: $1,000 per day (1 day x $1,000) = $1,000                                         $1,000
Company, Inc.                                                 26, 2020 at
                                                              outfall 005
                                                              Unpermitted
Premium Coal                                                  Discharge on July 2,
                Tennessee   TN0063592        Refuse Area #2                        July 2, 2020 July 2, 2020: $1,000 per day (1 day x $1,000) = $1,000                                           $1,000
Company, Inc.                                                 2020 at outfall
                                                              001

                                                                                                                                                           Total TN Stipulated Penalties:      $1,258,500
    Case 7:16-cv-00462-GEC Document 26-4 Filed 03/11/21 Page 7 of 10 Pageid#: 2652

Attachment A-1



Required actions to eliminate unpermitted discharges:

Premium Coal Refuse Area 2 (TN0063592)
    •   Vegetate or stabilize storage areas (see photos 1 and 2).

Premium Coal Mine 5A (TN0069159)
    •   Reslope and vegetate or otherwise stabilize the highwall area (see photo 3)
    •   Vegetate the staging area (see photo 3)

Premium Coal Mine 20 (TN0079570)
    •   Regrade and vegetate or otherwise stabilize the highwall area (see photo 4)
    •   Vegetate the spoil area (see photo 4)
   Case 7:16-cv-00462-GEC Document 26-4 Filed 03/11/21 Page 8 of 10 Pageid#: 2653

Attachment A-1

                                           Image Addendum




Photo 1: Premium Refuse Area 2. Bare areas on storage area must be vegetated or otherwise stabilized.
7/2/2020.




Photo 2: Premium Refuse Area 2. Pond 2 was discharging at the time of inspection. Discoloration is
evidence of sediment load due to unvegetated areas. 7/2/2020.
   Case 7:16-cv-00462-GEC Document 26-4 Filed 03/11/21 Page 9 of 10 Pageid#: 2654

Attachment A-1




Photo 3: Premium Coal Mine 5A. Highwall and staging area must be regraded and vegetated or otherwise
stabilized. 5/19/2020.




Photo 4: Premium Coal Mine 20. Highwall and spoil pile must be regraded and vegetated or otherwise
stabilized. 6/26/2020.
  Case 7:16-cv-00462-GEC Document 26-4 Filed 03/11/21 Page 10 of 10 Pageid#: 2655

Attachment B


                                                                                                  Stipulated Penalties
   Company           State    Permit Number     Project Name        Violation         Penalty Date(s)                                Penalties Pursuant to CD ¶ 85                                  Stipulated Penalty
                                                                 Failure to Submit
Justice Coal of                               Crane Central
                  Alabama    AL0080071                           Timely            May 6, 2020          May 6, 2020: $1,000 per day (1 day x $1,000) = $1000                                             $1,000
Alabama, LLC                                  Mine               Application
                                                                Failure to Submit
Justice Coal of                               Glade Preparation
                  Alabama    AL0073962                          Timely            May 6, 2020           May 6, 2020: $1,000 per day (1 day x $1,000) = $1000                                             $1,000
Alabama, LLC                                  Plant             Application
                                                               Failure to Submit
Justice Coal of
                  Alabama    AL0078867        Poore Kirby Mine Timely            November 18, 2018      November 18, 2018: $1,000 per day (1 day x $1,000) = $1000                                       $1,000
Alabama, LLC
                                                               Application
                                                               Lapse in Permit                          May 16, 2019 - May 29, 2019: $1,000 per day (14 days x $1,000) = $14,000
Justice Coal of                                                                  May 16, 2019-
                  Alabama    AL0078867        Poore Kirby Mine Coverage as of                           May 30, 2019 - June 14, 2019: $2,500 per day (16 days x $2,500) = $40,000                      $1,912,500
Alabama, LLC                                                   May 16, 2019      July 31, 2020          June 15, 2019 - July 31, 2020: $4,500 per day (413 days x $4,500) = $1,858,500
                                                               Unpermitted
Justice Coal of                                                Discharge on
                  Alabama    AL0078867        Poore Kirby Mine                      June 6, 2019        June 6, 2019: $1,000 per day (1 day x $1,000) = $1,000                                           $1,000
Alabama, LLC                                                   June 6, 2019 at
                                                               outfall 003
                                                                 Unpermitted
Justice Coal of                                                  Discharge on
                  Alabama    AL0078867        Poore Kirby Mine                      June 21, 2019       June 21, 2019: $1,000 per day (1 day x $1,000) = $1,000                                          $1,000
Alabama, LLC                                                     June 21, 2019 at
                                                                 outfall 003
                                                                 Unpermitted
Justice Coal of                                                  Discharge on July
                  Alabama    AL0078867        Poore Kirby Mine                      July 5, 2019        July 5, 2019: $1,000 per day (1 day x $1,000) = $1,000                                           $1,000
Alabama, LLC                                                     5, 2019 at outfall
                                                                 003
                                                               Unpermitted
                                                               Discharge on
Justice Coal of
                  Alabama    AL0078867        Poore Kirby Mine November 6,          November 6, 2019    November 6, 2019: $1,000 per day (1 day x $1,000) = $1,000                                       $1,000
Alabama, LLC
                                                               2019 at outfall
                                                               003
                                                               Unpermitted
                                                               Discharge on
Justice Coal of
                  Alabama    AL0078867        Poore Kirby Mine November 20,         November 20, 2019 November 20, 2019: $1,000 per day (1 day x $1,000) = $1,000                                        $1,000
Alabama, LLC
                                                               2019 at outfall
                                                               003
                                                               Unpermitted
                                                               Discharge on
Justice Coal of
                  Alabama    AL0078867        Poore Kirby Mine December 5,          December 5, 2019    December 5, 2019: $1,000 per day (1 day x $1,000) = $1,000                                       $1,000
Alabama, LLC
                                                               2019 at outfall
                                                               003
                                                               Unpermitted
                                                               Discharge on
Justice Coal of
                  Alabama    AL0078867        Poore Kirby Mine December 20,         December 20, 2019   December 20, 2019: $1,000 per day (1 day x $1,000) = $1,000                                      $1,000
Alabama, LLC
                                                               2019 at outfall
                                                               003
                                                                 Unpermitted
Justice Coal of                                                  Discharge on
                  Alabama    AL0078867        Poore Kirby Mine                      January 9, 2020     January 9, 2020: $1,000 per day (1 day x $1,000) = $1,000                                        $1,000
Alabama, LLC                                                     January 9, 2020
                                                                 at outfall 003

                                                                 Unpermitted
Justice Coal of                                                  Discharge on
                  Alabama    AL0078867        Poore Kirby Mine                    January 23, 2020      January 23, 2020 : $1,000 per day (1 day x $1,000) = $1,000                                      $1,000
Alabama, LLC                                                     January 23, 2020
                                                                 at outfall 003

                                                                 Unpermitted
Justice Coal of                                                  Discharge on
                  Alabama    AL0078867        Poore Kirby Mine                    February 9, 2020      February 9, 2020: $1,000 per day (1 day x $1,000) = $1,000                                       $1,000
Alabama, LLC                                                     February 9, 2020
                                                                 at outfall 003

                                                               Unpermitted
                                                               Discharge on
Justice Coal of
                  Alabama    AL0078867        Poore Kirby Mine February 23,         February 23, 2020   February 23, 2020: $1,000 per day (1 day x $1,000) = $1,000                                      $1,000
Alabama, LLC
                                                               2020 at outfall
                                                               003
                                                                 Unpermitted
Justice Coal of                                                  Discharge on
                  Alabama    AL0078867        Poore Kirby Mine                    March 9, 2020         March 9, 2020: $1,000 per day (1 day x $1,000) = $1,000                                          $1,000
Alabama, LLC                                                     March 9, 2020 at
                                                                 outfall 003
                                                                 Unpermitted
Justice Coal of                                                  Discharge on
                  Alabama    AL0078867        Poore Kirby Mine                     April 10, 2020       April 10, 2020: $1,000 per day (1 day x $1,000) = $1,000                                         $1,000
Alabama, LLC                                                     April 10, 2020 at
                                                                 outfall 003
                                                                 Unpermitted
Justice Coal of                                                  Discharge on
                  Alabama    AL0078867        Poore Kirby Mine                     April 24, 2020       April 24, 2020: $1,000 per day (1 day x $1,000) = $1,000                                         $1,000
Alabama, LLC                                                     April 24, 2020 at
                                                                 outfall 003
                                                                 Unpermitted
Justice Coal of                                                  Discharge on
                  Alabama    AL0078867        Poore Kirby Mine                      May 8, 2020         May 8, 2020: $1,000 per day (1 day x $1,000) = $1,000                                            $1,000
Alabama, LLC                                                     May 8, 2020 at
                                                                 outfall 003
                                                                 Unpermitted
Justice Coal of                                                  Discharge on
                  Alabama    AL0078867        Poore Kirby Mine                      May 22, 2020        May 22, 2020: $1,000 per day (1 day x $1,000) = $1,000                                           $1,000
Alabama, LLC                                                     May 22, 2020 at
                                                                 outfall 003
                                                                 Unpermitted
Justice Coal of                                                  Discharge on
                  Alabama    AL0078867        Poore Kirby Mine                      June 6, 2020        June 6, 2020: $1,000 per day (1 day x $1,000) = $1,000                                           $1,000
Alabama, LLC                                                     June 6, 2020 at
                                                                 outfall 003
                                                                 Unpermitted
Justice Coal of                                                  Discharge on
                  Alabama    AL0078867        Poore Kirby Mine                      June 20, 2020       June 20, 2020: $1,000 per day (1 day x $1,000) = $1,000                                          $1,000
Alabama, LLC                                                     June 20, 2020 at
                                                                 outfall 003

                                                                                                                                                                   Total AL Stipulated Penalties:      $1,933,500
